Title: To George Washington from Jonathan Trumbull, Sr., 7 August 1775
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] 7th August 1775.

Fessenden is not returned hither—Your Letter to Majr General Schuyler was forwarded ⅌ Express the 1st instant—enclosed is Copy of a Letter from Colo. Saltonstal received yesterday—I Ordered him as Colo. of the third, Colo. Saml Coit of the 8th—and Lt Colo. Saml Abbot of the 20th Regiment in this Colony forthwith to raise so many Men of their Regiments as could speedily be got in readiness to march for our Defence and safety against any attacks or proceedings from that Fleet—I have Also Ordered Major Jonth. Latimer & Capt. Edward Shipman with their Companies of the seventh Regiment raised for our Special Defence, to rendezvous for the present at New London, notwithstanding the preceeding Orders given for their March to the Camp before Boston, not doubting it would meet your Approbation on the present Emergency. I am, with great Truth and Regard Sir Your Obedient humble Servant

Jonth. Trumbull

